BUSSEY, Judge.
This is an attempted appeal from the judgment and sentence entered on the 18th day of April, 1969, in the District Court of Carter County, Oklahoma, wherein J. C. West was charged, tried, and convicted of the crime of Armed Robbery. Said judgment and sentence fixing his punishment at five years in the state penitentiary, was entered on the 18th day of April, 1969, and thereafter, a petition in error was filed in this Court on the 16th day of October, 1969.
Rule 29, Section 4(b) of the Court of Criminal Appeals provides:
“A petition in error must be filed with the clerk of this Court within thirty (30) days from the date judgment and sentence is rendered by the trial court; and within five (5) days from the date said petition in error is filed in this Court, plaintiff in error must file one copy of said petition with the clerk of the trial court, and serve one copy thereof on the Attorney General.”
When the petition in error is not filed withr in the time provided in Rule 29, Section 4(b), supra, this Court is without jurisdiction to entertain .an appeal and the Court may on its own Motion dismiss the attempted appeal.
Since the provisions of Rule 29, Section 4(b) are mandatory, we are of the opinion, and therefore hold, that the attempted appeal should be, and the same is hereby, dismissed, and the Clerk of this Court is directed to issue the mandate forthwith.
NIX, J., concurs.
BRETT, P. J., not participating.